*1026Contrary to the defendant’s contention, the hearing court properly denied those branches of the defendant’s omnibus motion which were to suppress physical evidence and his statements to law enforcement officials. Exigent circumstances existed to justify the conduct of the police in entering the defendant’s home without a warrant (see People v Scott, 6 AD3d 465, 466 [2004]; People v Green, 182 AD2d 704 [1992]; People v Cartier, 149 AD2d 524, 525 [1989]; People v Green, 103 AD2d 362, 364-366 [1984]), and the defendant did not unequivocally request the assistance of counsel before making his statements to the police (see People v Mitchell, 2 NY3d 272, 276 [2004]; People v Glover, 87 NY2d 838, 839 [1995]; People v Cotton, 277 AD2d 461, 462 [2000]; People v Diaz, 161 AD2d 789, 790 [1990]).
In light of our determination, we need not reach the defendant’s remaining contentions. Rivera, J.E, Dillon, Miller and Roman, JJ., concur.